Citation Nr: 1400725	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-17 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.

This matter comes before the Board of Veterans' Appeals on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran originally appealed the denial of service connection for hearing loss as well, but that claim was granted by the RO in May 2012 and is no longer on appeal.


FINDINGS OF FACT

The Veteran's current tinnitus is positively linked to his service and service-connected hearing loss disability.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for tinnitus is a full grant of the benefits sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

The Veteran's tinnitus disability meets the criteria for service connection.
  
The Veteran is competent to identify tinnitus, its onset, and persistent symptoms, as this condition is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board also finds him credible in this regard.

First, the Veteran has tinnitus currently.  He reports having ringing in his ears.  See Claim 2/10, Veteran's Statement 4/10, VA Examination 4/12.  Next, the Veteran had acoustic trauma during service and has service-connected hearing loss.  He served on a search and rescue boat and reported being exposed to loud noises.  See DD-214, Veteran's Statement 4/10.  VA conceded in-service noise exposure.  The Veteran has a service-connected hearing loss disability.  See Rating Decision 5/12.

Finally, the Veteran's current tinnitus is causally connected to service and his service-connected hearing loss.  While the VA examiner in April 2012 gave a negative etiology opinion for tinnitus, a subsequent Veterans Health Administration (VHA) opinion is more persuasive and is sufficient evidence to satisfy the benefit of the doubt standard.  In the December 2013 VHA opinion, the doctor concluded that the Veteran's tinnitus is at least as likely as not secondary to his service connected hearing loss.  Further, he explained that it is well established that the effects of acoustic trauma cause tinnitus, which may wax and wane over time after the initial noise exposure.    

Based on the foregoing evidence, the criteria for service connection for tinnitus have been satisfied, and the Veteran was afforded the benefit of the doubt in coming to this decision.  See 38 U.S.C.A. §§ 1131, 5107(b) (West 2002) 38 C.F.R. §§ 3.102, 3.310 (2013). 

 
ORDER

Service connection for tinnitus is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


